IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                     September 19, 2006 Session

           MARY TAYLOR-SHELBY v. SHELBY COUNTY ELECTION
                        COMMISSION, ET AL.

                   Direct Appeal from the Chancery Court for Shelby County
                       No. CH-06-0602-1    Walter L. Evans, Chancellor



                   No. W2006-00921-COA-R3-CV - Filed September 28, 2006


We dismiss this appeal for lack of subject matter jurisdiction under Rule 3 of the Tennessee Rules
of Appellate Procedure where the record contains no final order(s) disposing of Plaintiff’s claims.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS, J. and HOLLY
M. KIRBY , J., joined.

Mary Taylor-Shelby, Pro Se.

Paul G. Summers, Attorney General and Reporter, Janet M. Kleinfelter, Senior Counsel and J. Ross
Dyer, Assistant Attorney General, for the appellees, Shelby County Election Commission and The
Registry of Election Finance.

                                      MEMORANDUM OPINION1

       On March 27, 2006, Mary Taylor-Shelby (Ms. Taylor-Shelby), acting pro se, filed a
complaint in the Chancery Court for Shelby County against the Shelby County Election Commission
and the Registry of Election Finance (collectively, “Defendants”). In her complaint, Ms. Taylor-
Shelby alleged official misconduct, entrapment, and misrepresentation. She prayed for damages of
$200,000 per count. She also petitioned the court for injunctive relief enjoining Defendants from

       1
           RULE 10. M EM ORANDUM OPINION

                This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM O PINION”, shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
rejecting her qualifying petition for the August 3, 2006, election.2 The trial court heard Ms. Taylor-
Shelby’s petition for injunctive relief on April 10, 2006. Ms. Taylor-Shelby filed a premature notice
of appeal to this Court on April 28, 2006. She filed a notice of no transcript or statement of evidence
on May 5, 2006. By order filed May 10, 2006, the trial court denied Ms. Taylor-Shelby’s petition
for injunctive relief. The record before us contains no further orders of the trial court.

       On June 22, 2006, Ms. Taylor-Shelby filed what we construed to be a motion to stay in this
Court. We denied her motion on July 5, 2006. No interlocutory appeal was sought under Rule 9 of
the Tennessee Rules of Appellate Procedure. Because the record contains no order(s) disposing of
Ms. Taylor-Shelby’s claims, we must dismiss this appeal for lack of subject matter jurisdiction under
Rule 3 of the Tennessee Rules of Appellate Procedure. Costs of this appeal are taxed to the
Appellant, Mary Taylor-Shelby.



                                                                 ___________________________________
                                                                 DAVID R. FARMER, JUDGE




         2
           Ms. Taylor-Shelby sought to be included on the August 3, 2006, ballot as a candidate for State Senate District
33. Pursuant to Tennessee Code Annotated § § 2-10-110(c)(2), Defendants rejected Ms. Taylor-Shelby’s qualifying
petition because she had been assessed a civil penalty of $1,000 for violation of Tennessee Code Annotated § 8-50-501.

                                                          -2-